Name: Commission Regulation (EC) NoÃ 731/2008 of 28Ã July 2008 derogating from Regulation (EC) NoÃ 1249/96 as regards the additional security required for the import of high-quality common wheat
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  plant product;  civil law;  consumption
 Date Published: nan

 29.7.2008 EN Official Journal of the European Union L 200/10 COMMISSION REGULATION (EC) No 731/2008 of 28 July 2008 derogating from Regulation (EC) No 1249/96 as regards the additional security required for the import of high-quality common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) thereof, in conjunction with Article 4 thereof, Whereas: (1) Article 5(1), first subparagraph, point (b) of Commission Regulation (EC) No 1249/96 of 28 June 1996 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 (2), lays down the principle of a specific security for imports of high-quality common wheat, in addition to that required under Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3). This additional security of EUR 95 per tonne is justified by the different customs duties on imports in force for different categories of common wheat depending on whether the wheat is of high quality or low and medium quality. (2) Commission Regulation (EC) No 608/2008 suspended customs duties on imports of certain cereals for the 2008/09 marketing year (4), which ends on 30 June 2009, while allowing them to be reintroduced before that date should the market situation so warrant. (3) The temporary suspension of customs duties in respect of imports carried out on the basis of import licences issued from 1 July 2008, in accordance with Article 2 of Regulation (EC) No 608/2008, has meant the temporary removal of the specific circumstances justifying the establishment of a system of specific securities additional to those inherent in import licences. In view of those new conditions applicable to imports of common wheat since the entry into force of Regulation (EC) No 608/2008, the additional security of EUR 95 per tonne as provided for in the second subparagraph of Article 5(1) of Regulation (EC) No 1249/96 can no longer be justified until such time as customs duties on imports are reinstated. (4) Regulation (EC) No 1249/96 should therefore be derogated from and this Regulation should apply on the same date as that established for the suspension of custom duties (i.e. 1 July 2008), to avoid operators having to lodge the additional security. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 5(1)(b) of Regulation (EC) No 1249/96, the additional security referred to in the said provision shall not be required during the period of suspension of customs duties on imports of common wheat as established by Regulation (EC) No 608/2008. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (3) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 514/2008 (OJ L 150, 10.6.2008, p. 7). (4) OJ L 166, 27.6.2008, p. 19.